 


Exhibit 10.15

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT to Employment Agreement (this “Amendment”) is entered into
effective as of July 2, 2013, by and between Charles J. Cashion (“Employee”) and
Conatus Pharmaceuticals Inc., a Delaware corporation (the “Company”).  

 

WHEREAS, the Company and Employee are parties to that certain Employment
Agreement dated as of December 17, 2008 (the “Agreement”); and

 

WHEREAS, the Company and Employee desire to amend the Agreement on the terms and
conditions set forth below.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and Employee hereby amend the Agreement as follows:

 

1.For purposes of the Agreement and this Amendment, the following term shall
have the following meaning:

“Public Trading Date.  “Public Trading Date” shall mean the first date upon
which the Company’s common stock is listed (or approved for listing) upon notice
of issuance on any securities exchange or designated (or approved for
designation) upon notice of issuance as a national market security on an
interdealer quotation system.”

2.The first sentence of Section 4(a) of the Agreement is hereby amended to read
as follows:

“The Company shall pay to Employee a base salary of $267,116.90 per year,
payable in accordance with the Company’s usual pay practices (and in any event
no less frequently than bi-monthly).”  

 

3.The second sentence of Section 4(b) of the Agreement is hereby amended to read
as follows:

“Upon full attainment of the aforementioned criteria, as determined by the Board
or its designee, the Annual Bonus will be equal to thirty-five percent (35%) of
Employee’s then-current base salary actually paid for such fiscal year.”

4.Section 4(g) of the Agreement is hereby amended to read as follows:

“(g)        Acceleration of Vesting of Stock Awards.

 

            (i)         With respect to Stock Awards granted to Employee prior
to the Public Trading Date, the vesting and/or exercisability of one hundred
percent (100%) of such Stock Awards shall be automatically accelerated on the
date of a Change of Control.

 

 

 



--------------------------------------------------------------------------------

            (ii)         With respect to Stock Awards granted to Employee on or
after the Public Trading Date, (A) the vesting and/or exercisability of fifty
percent (50%) of the then-unvested and outstanding portion of such Stock Awards
shall be automatically accelerated on the date of a Change of Control, and (B)
the remaining fifty percent (50%) of the then-unvested and outstanding portion
of such Stock Awards shall vest and/or become exercisable on the first to occur
of (1) the first anniversary of the Change of Control or (2) the date of
Employee’s termination of employment by the Company without Cause or by Employee
for Good Reason.

 

            (iii)        Subject to Section 5(c), if Employee’s employment is
terminated by the Company without Cause or by Employee for Good Reason, the
vesting and/or exercisability of each of Employee’s outstanding Stock Awards
shall be automatically accelerated on the date of termination as to the number
of Stock Awards that would vest over the twelve (12) month period following the
date of termination had Employee remained continuously employed by the Company
during such period.

 

            (iv)        The foregoing provisions are hereby deemed to be a part
of each Stock Award and to supersede any less favorable provision in any
agreement or plan regarding such Stock Award.”

 

5.Section 5(a)(iii) of the Agreement is hereby amended to read as follows:

“(iii)       subject to Sections 5(c), 5(g) and 5(h) and Employee’s continuing
compliance with Section 6, for the period beginning on the date of termination
and ending on the date which is twelve (12) full months following the date of
termination (or, if earlier, the date on which the applicable continuation
period under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) expires) (the “COBRA Coverage Period”), the Company shall pay
for and provide to Employee and his or her eligible dependents who were covered
under the Company’s health insurance plans immediately prior to the date of
termination with healthcare insurance benefits substantially similar to those
provided to Employee and his or her eligible dependents immediately prior to the
date of termination.  If any of the Company’s health benefits are self-funded as
of the date of termination, or if the Company cannot provide the foregoing
benefits in a manner that is exempt from or otherwise compliant with applicable
law (including, without limitation, Section 409A of the Code and Section 2716 of
the Public Health Service Act), instead of providing continued health insurance
benefits as set forth above, the Company shall instead pay to Employee an amount
equal to the monthly plan premium payment for Employee and his or her eligible
dependents who were covered under the Company’s health plans as of the date of
termination (calculated by reference to Employee’s premiums as of the date of
termination) as currently taxable compensation in substantially equal monthly
installments over the COBRA Coverage Period (or the remaining portion thereof).”

 

2

 

 

 

--------------------------------------------------------------------------------

6.The first sentence of Section 5(c) of the Agreement is hereby amended to read
as follows:

“As a condition to Employee’s receipt of any post-termination benefits pursuant
to Sections 4(g)(iii) or 5(a) above, on or prior to the sixtieth (60th) day
following the date of Employee’s termination of employment, Employee shall have
executed and delivered a Release (the “Release”) in a form reasonably acceptable
to the Company and any applicable revocation period applicable to such Release
shall have expired.”

7.This Amendment shall be and is hereby incorporated in and forms a part of the
Agreement.  All other terms and provisions of the Agreement shall remain
unchanged except as specifically modified herein.  The Agreement, as amended by
this Amendment, is hereby ratified and confirmed.

[Signature Page Follows]

3

 

 

 

--------------------------------------------------------------------------------

 


Exhibit 10.15

IN WITNESS WHEREOF, the Company and Employee have executed and delivered this
Amendment on the date(s) set forth below.

 

 





Date: July 2, 2013

CONATUS PHARMACEUTICALS INC.



By:  /s/ Steven J. Mento
Name: Steven J. Mento

Title: President & CEO

 





Date: July 2, 2013

EMPLOYEE



/s/ Charles J. Cashion
Charles J. Cashion

 

[Signature Page to Amendment to Cashion Employment Agreement]

 